                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



TREMAIN V. SCOTT,

                           Plaintiff,

          v.                                    CASE NO. 19-3053-SAC

KANSAS ATTORNEY GENERAL,

                           Defendant.


                         ORDER OF DISMISSAL

     This matter is a civil rights action filed by a prisoner in

federal custody. Plaintiff sues the Kansas Attorney General and claims

the defendant knows the identity of the person who shot plaintiff but

has failed to press charges.

                               Background

     On April 5, 2019, the Court entered a Notice and Order to Show

Cause (NOSC) directing plaintiff to show cause why this matter should

not be dismissed due to the defendant’s absolute prosecutorial

immunity. On April 18, 2019, the Court directed plaintiff to submit
an initial partial filing fee to the clerk of the court on or before

May 6, 2019. On May 10, 2019, the Court overruled plaintiff’s objection

to the initial partial filing fee and his motion to appoint counsel

and granted his request for an extension of time to respond to the

NOSC and to submit the partial filing fee.

     On May 24, 2019, plaintiff submitted a motion to supplement/amend

the complaint. On June 19, 2019, the Court entered an order noting
that while the motion to supplement/amend did not seek any specific

amendment, it included a request that, if the Court denied his motion,

it dismiss the complaint without prejudice to allow plaintiff to
pursue requests under the Freedom of Information Act. The Court

directed plaintiff to clarify on or before July 1, 2019, whether he

sought to voluntarily dismiss the matter and advised him that if he

failed to respond, the Court would rule on the present record.

     Plaintiff did not respond, nor has he submitted the initial

partial filing fee.

                             Discussion

     As the Court explained in its NOSC, the defendant is entitled

to absolute immunity from liability for acts related to the advocacy

role, including the decision not to file charges. See United States

v. Armstrong, 517 U.S. 456, 464 (1996)(ordinarily, so long as the

prosecuting officer has probable cause, “the decision whether or not

to prosecute…generally rests entirely in his discretion.”).

     Having considered the record, the Court dismisses this matter

on the ground that the sole defendant is shielded by prosecutorial

immunity. In addition, the plaintiff has failed to submit the initial

partial filing fee as directed by the Court.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed
for failure to state a claim for relief.

     IT IS FURTHER ORDERED plaintiff’s motions to proceed in forma

pauperis (Docs. 3 and 6) and to supplement/amend the complaint (Doc.

10) are denied.

     IT IS SO ORDERED.

     DATED:   This 26th day of July, 2019, at Topeka, Kansas.



                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
